Case 1:20-cv-01899-GPG Document 2 Filed 06/26/20 USDC Colorado Page 1 of 18

ED

UNITE ES ong
DS TATES oS TRICT COURT

é ARO ANA

JUN 26 2029
JEFFREY CeiveCLL
CLERK
nn

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.

 

(To be supplied by the court)

Lael LL Cn whert , Plaintiff

Vv.

Me Pow 61S Cer pt re Fant ,

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 
Case 1:20-cv-01899-GPG Document 2 Filed 06/26/20 "USDC Coldrado Page 2 of 18

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing.a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case:

Ear. Cow what C4? To. TAY cr land Tt (or Sake

(Name and complete mailing address)

(926) 23¢-1023

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. ‘The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: Uc Drwa l0OS CU E JaHv Car pen fel FWY +

(Name and complete mailing address)

SP00- 294-0927

(Telephone number and e-mail address if known)

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

4

X Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin) —

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

-- Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq. .
(employment discrimination on the basis of age)

4

Other: (please specify)

 
Case 1:20-cv-01899-GPG Document 2 Filed 06/26/20 USDC Colorado Page 3 of 18

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Me Denied gn Tae fg seS To peh.r2 ayo WV SCr/ ne) @

The conduct complained of in this claim involves the following: (check all that apply)

X_ failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability
termination of employment retaliation

 

____ other: (please specify)

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

_____ race A religion 6 national origin _____ age
_____ color _____ Sex ___ disability
Supporting facts:

UNited States Vv. GéarVia bug uns.
$S/ ©2006). Me Davalos Distrimeled

ine he OSS Te Nar Fe Wire MY wNF!
© Th by made hee wear A co

206 i, STuUMe
vi Set ffer re "9, ON, UN Cow St tual.
And me The PlarNREE op Shek SUPRCvsoR

WAS CUIR Avda A/S Cesp Ql To Me. Awd T
r 4

LS. 9Neds A ForMer EmPolyee wae Krey
A , _

Ai Pecrved 4,53 VoR IB G cA
Case 1:20-cv-01899-GPG Document 2 Filed 06/26/20 USDC Colorado Page 4 of 18

CLAIM TWO:

 

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability
termination of employment retaliation

____ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race religion national origin age
color Sex disability
Supporting facts:

Fg RE SAU tes Pe
Click Here for.Additional’Claim,

4
Case 1:20-cv-01899-GPG Document 2 Filed 06/26/20 USDC Colorado Page 5 of 18

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

NINo

Have you received a notice of right to sue? (check one)

\ LJ Yes (You must attach a copy of the administrative charge to this complaint)

LI] Yes (You must attach a copy of the notice of right to sue to this complaint)

Wn

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.” Wit TESPECK Tae Tay OerT

Meo Donans Debts sae Ard wike Far lebire
AGG in SF fe [9dA) And AS Coy wn chro al

LRC@vEeSst Lew Te ae Tensed ww Atl Abugt
G. PLAINTIFF'SSIGNATURE =? © OSN@'D 5S WSCK Mato

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the co. plaint otherwise complies with the requirements of Rule 11.

V4 :

(Plaintiff's signature)

LL o/ dete

(Date) 7
(Revised December 2017)
Case 1:20-cv-01899-GPG Document 2 Filed 06/26/20 USDC Colorado ' Page 6 of 18

Fark chow bar T

Pla EC
Vu

 

Me Dona los
Daeken dant

UESU ant AT ANLATS
* en BS

 

0.c Cold. LeRES.( ERS
Case‘1:20-cv-01899-GPG Document 2 Filed 06/26/20 USDC Colorado Page 7 of 18
AVUULLULLUALL, OULVIVUFS “2nG paisapllty insurance.

- Notice of Award .
- ; Office of Central Operations
Cra le, - 1500. Woodlawn Drive
Sree Baltimore, Maryland 21241-1500
Date: February 24, 2020
BNC#: 20MS977F96590-HA

4 . ’ > rs
Mata tedeeefenggdeL Lada tead gd et ML ULE tye tty °
0001194 00027250 2 MB 0.439 0220M3MCS7PI T191 P19
. BRITTANY M CROWNHART
Hz 941 N 6TH STREET
GRAND JUNCTION, CO 81501-2715

%

You are entitled to monthly disability benefits beginning ‘April 2019.
The Date You Became Disabled
We found that you became disabled under our rules on October 31, 2018.

To qualify for disability benefits, you must be disabled for five full calendar |
months in a row. The first month you are entitled.to benefits is April 2019.

W hat We Will Pay And ‘When a
e@ You will receive $532.00 for February 2020 around March 3, 2020.
e After that you-will receive $532.00 on or about the third of each month.

a

Your Benefits . 0
The following chart shows your benefit amount(s) before: any deductions or Kae
rounding. The amount you actually receive(s) may differ from your full f

benefit amount. When we figure how much to pay you, we must deduct
certain ‘amounts, such as Medicare premiums. We must also round down to
the nearest dollar.

Beginning Benefit
ate . Amount Reason
April 2019 $524.50 Entitlement began |
Enclosure(s): .
Pub 05-10153

C See Next Page

 
Case 1:20-cv-01899-GPG Document 2 Filed 06/26/20 USDC Colorado Pagé 8 of 18 '

 

 

 

 

 

6/11/2020 2:17 PM Page 1 of 1
, Transaction History Report
to 6/1/2020 through 6/16/2020 .
Client: Crownhart, Brittany M. ‘
Program: Representative Payee Program
Account: Checking #7040 (Primary Resource)
Date Num. Payee... ‘Account ‘ : ; Decrease . increase Balance
06/01/20 07356 Brittany Marie Crownhart "Personal Spending 265.00 365.00
06/02/20 Death Benefit 532.00 ' 897.00
06/02/20 | RSDI-Title Ii’ ’ 821.00 1,718.00,
06/02/20 Refunds’ 70.00 1,788.00
"06/02/20 07361 T-Mobile Phone / Cable / Internet 452.33 1,335.67
" 06/03/20 The Joseph Center . Representative Payee Fees | 44.00 . 1,291.67
06/03/20 07317 Charter Communications - Phone / Cable / Internet 32.00 1,259.67
06/03/20" 07318 Aarons Personal Spending 289.00 970.67"
06/03/20 07363 Brittany Marie Crownhart Personal Spending 485.33 485.34
06/15/20 07391 "Brittany Marie Crownhart Persona! Spending 485.34 0.00
. Total for Checking #7040 (Primary Resouice): ‘ 2,053.00 1,423.00 0.00
Total-for Representative Payee-Program: 2,053.00 . 1,423.00 » 0.00
Total for Crownhart, Brittany M:: 2,053.00 1,423.00 0.00

2

t

'

Sal Aidoursemienct 4/1 | 030

buck ewe WL be dated
toc 4/2/2020 os
Case 1:20-cv-01899-GPG « Document 2. Filed 06/26/20 USDC Colorado Page 9 of 18

STRIVE a

Invoice Number
PERSONAL NEEDS

~ ~Vendor~ — _ “~*~ Vendor ID
EARL CROWNHART CROW004

Date Description

06/01/2020 PERSONAL NEEDS

ee om ~

 

Payment Number * Date Check Number
216929 06/01/2020 - 060614
Amount Discount Paid Amount
$83.00 $0.00 $83.00
TOTALS: $83.00 $0.00 = ~ ~$83.00

¢

t
g
t

“ 2
oe warns Case-t20-e01899°GPG wVocument 2 Riled-06/26720° USDC Coltratto *Page’l0of1s ~*~"

—-—

Pe “as
an aes

@ 434-2400 @

 

Salesman ED REYNOLDS

2584 US HWY 6&50
GRAND JUNCTION, CO 81501

970-628-1155 e FAX 970-628-1315
www.kissnermotors.com

Qa/s/16e/19
Date Q/1E/AS

 

BUYER'S NAME pari) CRUWHHART

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Price 5. 393.00
Accessories D&H aag{aal Address gaz 1/2 TAN OT Phoney/j- 783-6608
City, State, & County Work Ph.
GRAND JUNCTIGN, CO 81504
MOTOR VEHICLE DESCRIPTION Miles 154496
New Demo | Year Make Model n
Used Exec 2827 PONTIAC 56
Color VIN # Stock No.
BLUE 1G62Z658N9741491423 5023
CASH SETTLEMENT REMARKS
Deposit ,
1. Receipt No. N/a
2. Cash on Delivery 1, 800.100
Total Items 1 & 2 1, DOV.|G2
Remaining Cash
Balance Bue 2; 655./79
Remaining Cash Balance Due is to be financed by | Financed By:
Dealer: Yee ____No_ CARDIT ACCEPTANCE ~
= aE “If remaining Cash Balance Due istobefinancedby | 25505 WEST 12 UILE 24D
Dealer, you are entitled to applicable Truth-in-Lending SOUTHFIELD, » Ai 40034-8354
. disclosures before acceptance of this order by dealer.
ra > “ .
Requested
Delivery / / AM/PM
Time
TRADE-IN
Make Year The information you see on the window
Tn : form for a used vehicle is part of this
List Price: & Assessorie 2 ; .
= ——— Aig ra 6, 2921 OG Model contract. Information on the window form
SS ira in Wi » in- ‘ . oo, :
cluding discount from list price NIA Do No overrides any contrary provisions in the
Taxable Sale 6. 292|e9 contract of sale.
State Tax * Lea. 47 | Miles Color ALL USED CARS SOLD “AS IS" OR “WITH
C T. ALL FAULTS” UNLESS SEPARATE
Ounty Tax £25. 2-4 [AGviRemarks AGREEMENT IS FURNISHED BUYER.
City Tax Q. Ga
TOTAL 6, 623/59 -CAUTION: THIS AGREEMENT CONSISTS OF TWO PAGES. SEE REVERSE
Bal Owi - - SIDE FOR ADDITIONAL TERMS AND CONDITIONS. BUYER(S)
Teen HEREBY ACKNOWLEDGE RECEIPT OF A COPY OF THIS
To: NAA AGREEMENT.
Good THIS AGREEMENT SHALL NOT BECOME BINDING UNTIL ACCEPTED BY
"Additions to Cash Price + DEALER OR y AUTHORED REPRESENTATIVE
Filing Fee 32! 2¢ \ of kit
~, | BUYER'S SIGNATURE’ eo mune AI rs pate 9/16/19
Warranty: NA Vv:
: ' . 9/16/15
OTHER: al ag} BUYER'S SIGNATURE = DATE
TOTAL CASH PRICE | 6.655] 75) accepren By DEALER GLEE 9716/19

DATE

 

= tel an nEERISEE neem EOE
Sa =
Case 1:20-cv-01899-GPG Document 2 Filed 06/26/20 USDC Colorado Page 11 of 18

Grease Monkey #30
2857 North Avenue
Grand Junction, CO 81501 pecan
(970) 241-1895 [Servi

 

 

 

 

   

 

 

 

 

 

 

 

 

 

Preventive Maintenance Pros
: . MILES"
SERVICES/PARTS | RECOMMENDED SERVICE INTERVAL ooeavicee STATUS* PRICE
Injector Cleaner Store Recommendation. Service every 12 months or 15,000 159484 $49.99 TO 69.99
Service miles. tn, ; >
Severe Recommendation. No OEM Service Recommendation. }
Normal Recommendation. No OEM Service Recomméndation. :
Front Differential No OEM Service Recommendation. . w, 159484 $69.99 TO 79.99
Service ae “- :
| Rear Differential No OEM Service Recommendation. 159484 $69.99 TO 79.99}
Service _ ~
; Transfer Case Service No OEM Service Recommendation. 159484 ne ., $69.99 ;

g
+ ™,

 

Manual Transmission No OEM Service Recommendation. ~~, 1944 ere ‘$69.99 TQ. 89.99, .
i Service ‘ -
: . ce etn Aes er

$89.99 to 122.99

kos ~ ~ suse
Serpentine Belt INSPECT drive belt(s) every 150,000 miles. Replace if 159484
Service necessary. “ Jf JQt & q

159484 $12.99

 

 

 

 

 

| PCV Service store Recommendation.
Replace as Needed.
Battery Service No OEM Service Recommendation. 159484 $19.99
Tire Rotation Service Store Recommendation. 159484 Due Now $19.99
Service every 6 months or 7,500 miles. (miles)

 

 

*MILES SINCE LAST SERVICE and STATUS are based on available service history information. Customer acceptance of recommendations should be based on vehicle's entire service history
. . t

°
7,
ky ‘

Vehicle manufacturers commonly describe SEVERE SERVICE driving conditions to include any of the following.
Refer to your owner's manual for a definition specific to your vehicle.

[_] Stop-and-Go driving (_] Idling for extended periods [] Pulling trailers of heavy loads

[-] Frequent trips less than 5 miles [J Driving in extreme heat or cold [-] Driving in dust or sand

.
 

Case 1:20-cv-01899-GPG Document 2” Filed 06/26/20 USDC Colorado Page-12 of 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IF PAYING BY VISA, MASTERCARD OR DISCOVER COMPLETE BELOW
# Dept 86130 —
o , PO Box 1254 * Cvs eee! Cluasrencano Keoms! Closcoven (al
Sacer wh aks. PA L94Sb CARD NUMBER MUST INCLUDE 3 DIGIT
“> RMN 0, || SEOURITY CODE FROM
bo not send payment/correspondefce to.the address above. SIGNATURE EXPIRATION DATE | AMOUNT
May 30, 2020 :
Account # 009846396 PRINTED NAME | AUTHORIZE CREDIT CARD PAYMENT FOR
We are currently holding 1 check totaling: . $45.25 AMOUNT SHOWN BELOW
, Our returned check fee results in an additional ‘ $20.00 = =
‘The TOTAL amount due is: $65.25 AMOUNT OF PAYMENT | $
Ae) .
UT Ldn at LD al Te 25136 - 49 M) KROGER CHECK RECOVERY CENTER,
eazy EARL CROWNHART . Ry PO BOX 30450
Lise b42°1/2 IAN CT ‘ ema SALT LAKE CITY, UT 84130-06450
wonton  SRAND JUNCTION CO BLS04-b45L ad HualusdundacaldusDLatDovellesuslcsufelstleccadstalfvetealel
Please make payment payable to: KING SOOPERS Pay before: 06/13/2020

 

PLEASE RETURN THE TOP PORTION OF THIS LETTER WITH YOUR REMITTANCE - THANK YOU

NOTICE OF RETURNED CHECK

Past-Due Notice:

‘ Check # Check Date Check Amount
107 03/19/20 $45.25

&

 

You have failed to respond to previous letters concerning ‘your dishonored check/ACH transaction which was returned unpaid
by your bank. You must immediately’ remit the total amount due or we may, without further notice to you, file a civil suit and
-also refer this matter for criminal prosecution.

SECTION 13-21-109. OF THE COLORADO CODE: IF NOTICE OF NONPAYMENT ON PRESENTMENT OF THE CHECK,
DRAFT OR ORDER HAS BEEN GIVEN AND-THE TOTAL AMOUNT DUE AS SET FORTH IN THE NOTICE HAS NOT BEEN
PAID WITHIN FIFTEEN DAYS AFTER SUCH NOTICE IS GIVEN, INSTEAD THE PERSON SHALL BE LIABLE TO THE
HOLDER OR ANY ASSIGNEE FOR COLLECTION FOR THREE TIMES THE FACE AMOUNT OF THE CHECK BUT NOT

ee

‘LESS THAN ONE HUNDRED DOLLARS ($100.00).

Remit your payment in full in the form of a CASHIER'S CHECK OR.MONEY ORDER (do not send cash) in the envelope
provided.

{f you have already responded by sending payment, ‘please disregard this notice.

Any questions may be answered by calling our office at 1 (800) 917-6484. Your prompt attention to this matter will keep your
“good credit ‘ating intact. of ‘

Sincerely,

KROGER CUSTOMER RELATIONS CENTER (800)917-6484

'
24 . «

 

 

 

1

7

NOTICE: THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE. THIS COMMUNICATION IS
FROM A DEBT COLLECTOR. Check(s) returned for insufficient or uncollected funds may be presented to your bank electronically and deducted from your account,
along with the returned check fee(s). Returned check data is also listed with Certegy Check Services, which may prohibit you from cashing checks with other retallers .
as well as with us. Once payment has been received in our office, this data will be removed from Certegy Check Services.

Food4Less * Fred Meyer Jewelers * Jay C Food Stores ¢ Fry's » Ralphs « City Market * Tom Thumb ° Dillons + Loaf ‘N Jug « Fred
' Meyer « Pay Less « King Soopers « Kroger « Littman Jewelers * Smith's + (Quik Stop * Turkey Hill * Owen's « Foods Co  Hilander +
QFC * Baker's * Kwik Shop ¢ Barclay Jewelers « Gerbes Bell Markets » Cala Foods * Kessel « The Little Clinic « Copp’s «
Metro Market « Pick’n Save « Harris Teeter

1of1 .
Rep ee 86136-3-49

x

207-4-0

‘pare
2-1

\*

Case 1:20-cv-01899- GPG" Document 2. Filed 06/26/20 USDC” Colorado Page'13 of 18

 

 

 

 

a

YN. ONY BANK., EARL J CROWNHEART
/ FURNITURE ROIs CHA Account Number. 6019 1942 0190 6275
‘ Statement Closing Date. 06/17/2020 ‘

* ftsynchrony , . .

. 1 ' “e * ? . .
Summgry ofAccount Activity! es 243:-| [Payment Informations: e srameett. ese. fe, 3] |
Previous Balance’ - $1,687 03 | | New Balance , nd $1,734.56

+ New Purchases $0.00 | | Minimum Payment This Period $65 00

- Payments + $0 00 | | Amount Past Due - $362 00
+ Credits, Fees & Adjustments (net) $39.00 | | Total Minimum Payment Due ” »$427.00
+/-_ Interest Charge (net) ~ $8 53 } | Payment Due Date 07/10/2020
New Balance $1,734.56 || payMENT DUE BY 5 P.M. EASTERN ON THE DUE DATE.

. . We may convert your payment into an slectronic debit Seo;

Credit Limit . $1,600 00 reverse side

Available Credit : ~ $0.00
Overtimit Amount $134 56 .
Days in Billing Period *. * 30 | | Late Payment Warning: If we do not receive your Total !
4 ‘ Minimum Payment Due by the Payment Dua Date listed above,

you may have to pay a late fee up to $39 00 £

Minimum Payment Waming: Making only the Total Minimum
Payment Due will increase the amount of interest you pay and
the time tt takes to repay your balance For example:

Pay online far free at: mysynchrony.com .
For Synchrony Bank customer service or to report your
card lost or stolen, call 1-866-396-8254. ©

Best times to call are Wednesday - Friday

 

‘ <if you make no ah You will pay off And you. will’ end up
additictial I charges the balanée shown |paying an’ ‘Estimated
pusing this Card ahd | on this statement! [432

2.each month you,.|2-' in’ about wey

poh pay 2! eres Bs yn PRL.

_ Only the minimum 11 years
‘ payment « .

 

  

 

$5,165 00 :

 

 

 

If you would like information about credit counsaling services,
. call 1-877-302-8797

 

 

 

 

ot Fea ot feet “age 5 ROO : Met a aamt ee mee Mou 7
Promotional-Expiration Notification 5, 7-7. 22" wating b ccds wee oF res a

 

YOU MUST PAY EACH PROMOTIONAL BALANCE IN FULL BY ITS EXPIRATION DATE TO AVOID PAYING DEFERRED
INTEREST CHARGES PLEASE SEE THE PROMOTIONAL PURCHASE SUMMARY SECTION ON THIS STATEMENT

 

 

 

FOR FURTHER DETAILS YOU HAVE A PROMOTION(S) EXPIRING ON 09/17/20 . ue
Promotional Purchase SuMMatVosacne dent “po et lator pila &
Promotonal Promotonal _, Deferred Tran Date | Description . Inital
Expiration Balance Interest Charge . ty Purchase
Date . _ Amount
09/17/2020 $1,855 72 $385 28 | 08/31/2019 | Deterred InterestiNo interest If Paid In $1,521 72
it. : -

 

 

 

 

 

 

It you have a DEFERRED INTEREST/NO INTEREST IF PAID IN FULL promotion To avoid paying Deferred Interest Charges
on these promotion(s), you must pay the entire applicable Promotional Balance by the Promotional Expiration Date

¢
‘To make more than one payrient see ‘Make Payment To address or pay onine at mysynchrony com 4

 

 

 

 

 

 

- © - &
Transaction Summary ae oe Ate oer mera Ss
Tran Date x} PostDate | Reference Number | Description ' : . . Amount
“a FEES ’ .
06/10/2020 06/10/2020 - LATE FEE, . . . . $39 00!
. i ‘ TOTAL FEES FORTHISPERIOD =~ $39.00
(Continued on next page ‘ . “

 

5302 0009 CXH 1

¥

4
* NOTICE. See reverse side and additional pages (if any) for important information concerning your account
ae '

7 5 200617 EX PAGE 1 of 3 9073 4209 FRN® OLDGS302 « 260818

Pay oniine at mysynehrony com of enclose this coupon with your check Please uss blue or black ink,

 

Total Minimum |.” PastDue >i] ' Payment.“]* "New | ~* Account Number,
Payment Due »|.*“; Amount * 4] --Due Date: Balance | 2 ”

$427.00 $362.00 07/10/2020 $1,734 56 6019 1942 0190 6275

romettninne: AAcoo oo

New address or e-mail? Payment due includes $ 362.00 past dus. Please pay the past dua amount PROMPTLY.

Check the box at leftand «>

he Total Mi

print changes on back“ Ityou only pay the Tota! Minimum Due fl may not pay off the Promotional Purchase by the Expiration Date
‘ ”

260818 eqn featedg eg fff foto
Q206

”

 

 

 

 

 

 

 

 

FURNITURE ROW.
Pea! Porntture, Feel Value.

EARL J CROWNHEART
642 1/2 1AN CT

GRAND JUNCTION CO 81504-6991 Make Payment to. SYNCHRONY BANK

PO BOX 960061: ;
ORLANDO, FL 32898-0061

0
LL Fadean Dk ggt asf ghey HAfge feof pape dfuad ney HAL sO .
'

s . ? soe - .
QO427000016600 004270000273454 000601919 420190b 275b2

A summary of your promotional purchase is provided above ,

”
Case 1:20-cv-01899- GPG Document 2 Filed 06/26/20 USDC Colorado Page 14 of 18

 

iF PAYING BY VISA, MASTERCARD OR DISCOVER COMPLETE BELOW

 

 

 

                                                                      

 

 

 

 

 

 

 

 

 

 

 

Dept 84130 4 = :

PO Box 1255 ‘ Cvs ae _ Cimastercara os Coscover (fas

2° ak a 7 A. AA ob , CARD NUMBER MUST INCLUDE 3 DIGIT

. “| SECURITY CODE FROM
BACK OF CARD
Do not send payment/correspondence to the address above. SIGNATURE EXPIRATION DATE | AMOUNT

May 30, 2020 ; “ ; : ‘
Account #: 009846396 . . “ PRINTED NAME { AUTHORIZE CREDIT CARD PAYMENT FOR
We are currently holding 1 check totaling: 4 $45.25 : AMOUNT SHOWN BELOW
Our returned check fee results in an additional: $20.00 a
The TOTAL amount due is: $65.25 AMOUNT OF PAYMENT | $

e
7

ete ee fey e616 - 40
wp EARL CROWNHART
ee bu 4/2 IAN CT

‘ GRAND JUNCTION CO &1L504-b991

™ 4

KROGER CHECK RECOVERY CENTER
PO BOX 30650
SALT LAKE CITY, UT 84130-0650

»
WacbsaanbicaDasdebevablerslfenstelsMacabstlecstiatal
.
«

0011 005742

 

a aSUILECE a

ee i

Please make payment payable to: KING ‘SOOPERS , ? Pay before: 06/13/2020

PLEASE RETURN THE TOP PORTION OF THIS LETTER WITH YOUR REMITTANCE - THANK YOU -

NOTICE OF RETURNED CHECK

Past-Due Notice .

Check # Check Date check Amount
107: 03/19/20 } $45.25

‘

‘

 

You have failed to respond to previous letters conceming your dishonored check/ACH transaction which was returned unpaid
by your bank. You must immediately remit the total amount due or. we may, without further notice to you, file a civil suit and
_also refer this matter for criminal prosecution. . .

SECTION 13-21-109. OF THE COLORADO CODE: IF NOTICE OF NONPAYMENT, ON PRESENTMENT OF THE CHECK,
DRAFT OR ORDER HAS BEEN GIVEN AND THE TOTAL AMOUNT DUE AS SET FORTH IN THE NOTICE HAS NOT BEEN
PAID WITHIN FIFTEEN DAYS AFTER SUCH NOTICE IS GIVEN, INSTEAD THE-PERSON SHALL BE LIABLE TO THE
HOLDER OR ANY ASSIGNEE FOR COLLECTION FOR THREE TIMES THE FACE AMOUNT OF THE CHECK BUT NOT
LESS THAN ONE HUNDRED DOLLARS ($100.00).

Remit your payment in full in the form of-a CASHIER'S CHECK OR MONEY ORDER (do not'send cash) in the envelope
provided. s

If you have already responded by sending payment, please disregard this notice.

Any questions may, be answered by calling our office at 1 (800) 917-6484. Your prompt attention to this matter will keep your ‘
good credit rating intact. ’ /

Sincerely,

KROGER CUSTOMER RELATIONS CENTER (800)917-6484

» . .
‘ +
whe

 

 

 

‘
t

NOTICE: THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE. THIS COMMUNICATION |S
FROM A DEBT COLLECTOR. Check(s) returned for insufficient or uncollected funds may be presented fo your bank electronically and deducted from your account,
along with the returned check fee(s). Returned check data is also listed with Certegy Check Services, which may prohibit you from cashing checks with other retallers
as well as with us. Once payment has been received in our office, this data will be removed from Certegy Check Services.

Food4Less ° Fred Meyer Jewelers ¢ Jay C Food Stores * Fry's « : Ralphs + City Market * Tom Thumb « Dillons * Loaf ‘N Jug ¢ Fred
Meyer « Pay Less * King Soopers * Kroger * Littman Jewelers * Smith's » Quik Stop + Turkey Hill * Owen's * Foods Co « Hilander «
QFC « Baker's * Kwik Shop « Barclay Jewelers * Gerbes « Bell Markets * Cala Foods « Kessel The Little Clinic + Copp’s «
Metro Market « Pick’n Save « Harris Teeter

1oft ‘ t

K ~ iy PE 86136-3-49

Al)

PAP-2U7.
‘Case 1:20-cv,01899-GPG Document 2. Filed 06/26/20 USDC Colorado Page 15 of 18

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HRONY BANK EARL J CROWNHEART
RURNITURE ROW/SYNC . Account Number . 6019 1942 0190 6275
ea Statement Closing Date; 06/17/2020
' .!* synchrony . .
ow ‘. . . ‘ ‘
Summary of Account Activity Bo - |{Payment Information ° tem ‘ ;
i; Previous Balance \ $1,687 03 | | New Balance $1,734.56
+ New Purchases $0 00 | | Minimum Payment This Period $65 00
hn - Payments ‘ . $000 || Amount Past Due . $362 00 |, |
“ , +/- Credits, Fees & Adjustments (net) $39.00 | | Total Minimum Payment Due $427.00
+/-_ Interest Charge (net) * $8.53 || Payment Due Date & 97/10/2020 : ‘
New Balance 7 _ 8173455 || payment DUE BY 5 P.M. EASTERN ON THE DUE DATE. %
, | debit S
Credit Limit $1,800.00 We may convert your payment into an electronic jebit See
+ Available Credit - $0.00 .
» Overlimit Amount + $134.56 , t
a4 Days in Billing Period +39 | | Late Payment Warning: If we do not receive your Total {
“ Minimum Payment Due by tha Payment Due Date listed above, a
Pay online for free at: mysynchrony.com you may have to pay a late fee up to $39, 00. 4
3 | For Synchrony Bank customer service or to report your Minimum Payment Warning: Makirig only the Total Minimum
' card fast or stolen, call 1-866-396-8254. , || Payment Due will increase the amount of interest you pay and 7 ’
Best times to call are Wednesday - Friday. the time it takes to repay your balance For example’ .
~ - _ Ifyou make no You will pay off' | And you will end up
n additional charges |the balance shown (paying an ‘estimated .
. using this card ahd | on this statement at total of...
* | each month'you || > in about oe Vt ~
‘ 4 * pay. whe that eg Wel “ - 2
g Only the minimum {| ° = 11 years : $5,165.00
payment ak, . t
4 If you would like information about credit counseling services, ;
call 1-877-302-8797 ~ , . #
. ® 3 .
Promotional. Expiration Notification * ¢ me oo .
y ,
YOU MUST PAY EACH PROMOTIONAL BALANCE IN FULL BY ITS EXPIRATION DATE TO AVOID PAYING DEFERRED
« | INTEREST GHARGES PLEASE SEE THE PROMOTIONAL PURCHASE SUMMARY SECTION ON THIS STATEMENT,
FOR FURTHER DETAILS. YOU HAVE A PROMOTION(S) EXPIRING ON 09/17/20
»
' _ ~ - i
Promotional Purchase Summary he ad : ' cot ys
Promotonal Promotional Deferred « Tran Date | Description Initial
Expiration Balance interest Charge : Purchase -
r Date . / “|| Amount
09/17/2020 $1,355 72 $385 3a | 08/31/2019 rut InterestiNo Interest If Pald In $1,521.72 .
A summary of your promotional purchase is provided above. ‘ .
' If you have a DEFERRED INTEREST/NO INTEREST IF PAID iN FULL promotion’ To avoid paying Deferred Interest Charges
on these promotion(s), you must pay the entire applicable Promotional Balance by the Promdtiona! Expiration Date:
- me . “
, . To make more than one payment see Make Payment To address or pay online at mysynchrony com. . s
Transaction Summary ~ oe Sy ‘ : vo / .
*
4 4 Tran Date Post Date | Reference Number . Description co Amount .
: «| FEES ; ‘
“ oB/10/2020 08/10/2020 LATEFEE . . $39 00 ya
‘ TOTAL FEES FOR THIS PERIOD . $39.00
S (Continued on next page ‘ .
‘ ae ‘ , . 4 :
a
Fe .
* NOTICE: See reverse side and additional pages (if any) for important information concerning your account
. + .
' 5302 0009 CXH 1 7 15 + 200617 EX PAGE 1 of 3 “9073 4200 FRN9 O1DG5302 260818
| ' . Pay online at mysynchrony com or enclose this coupon with your check. Please use blue or black ink. ~ ,
Total Minimum | . Past Duo » Payment - _ New| - |: + Account Number »
yO Payment Due | ~ Amount . Qus Date Balance “8 .
‘ $427.00 , $362.00 07/10/2020 $1,734 56 6019 1942 0190 6275
r FURNITURE ROW.
‘Feel Furrdture, Ree! Valve.

‘ri rohit s 0000. oo . . |

New address or e-mail? = Payment “jue includes $ 362.00 past due. Please pay the past due amount PROMPTLY.

oriot chargecan left and i you only pay the Total Mirumum Due k may not pay off the Promotional Purchase by the Expiration Date " ‘

t * ,
EARL J CROWNHEART 260818 seer gett TE ha bebe
642 1/21ANCT * e206 '
GRAND JUNCTION CO 81504-6991 Make Payment b. Be na sees, NS
* ORLANDO, FL 32896-0061

> lb Ldee tal ftp atop fst t

OO4e7O0001LL00 OO42700001739456 OOOGDLSLS 420,506 27S5be
Case 1:20-cv-01899-GPG Document 2 Filed 06/26/20 USDC Colorado Page 16 of 18

frefL of Sethe

ZL Bark CRaovekac?™ Be 16S purse
BTS
ATT3 <4MN e457 fw d EX AD

LUSUgut To Ic Calelsde Ce

CS. /

Miorled To

C12 To LAW ct
GVtad Tet Co,
S(soF
Document 2. Filed 06/26/20 USDC Colorado. Page 17 of 18

Case 1°20-cv-01899-GPC _

te) Ve,

Mb eS ZA

GR ia ICT ee
£I5S0d

7.

 

United Stites Distr/eT Court
Gila 19%, St Koom A- es

Denver Ca, 3d? oy

 
 

Case 1:20-cv-01899-GPG Document 2 Filed 06/26/20- USDC Colorade--Page 18 of 18

 

4

e § +4

Vig
i

 

t
4
i

 
